FILED
                                                                            FEB 08 2013
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



ROSS VINKO SOKOLIC,                              No. 08-70608

              Petitioner,                        Agency No. A097-469-173

  v.                                             MEMORANDUM *

ERIC H. HOLDER, JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 6, 2013 **
                               Pasadena, California

Before: CALLAHAN, IKUTA, and HURWITZ, Circuit Judges.

       Sokolic failed to raise to the Board of Immigration Appeals his procedural

due process argument that the Immigration Judge erred by failing to develop the

record regarding his excuses for filing his asylum application late. Because this is


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the kind of alleged error that the BIA could remedy, see Tall v. Mukasey, 517 F.3d

1115, 1120 (9th Cir. 2008), Sokolic’s failure to exhaust this issue deprives us of

jurisdiction to consider it. Barron v. Ashcroft, 358 F.3d 674, 676–78 (9th Cir.

2004) (applying 8 U.S.C. § 1252(d)(1)).

      The BIA and IJ’s determination that Sokolic was ineligible for withholding

of removal because he failed to establish either past persecution or a well-founded

fear of future persecution in South Africa is supported by substantial evidence,

including evidence that the assault he endured was an act of common criminal

activity, bearing no indication of racial animus. See Gormley v. Ashcroft, 364 F.3d

1172, 1176–78 (9th Cir. 2004); 8 U.S.C. § 1231(b)(3). Accordingly, we deny

Sokolic’s petition to review the IJ’s withholding of removal determination.

      DISMISSED IN PART, DENIED IN PART.




                                          2